                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION

KARL KRAUS, JR.                                                                        PLAINTIFF

v.                                                       CIVIL ACTION NO. 5:20-CV-191-BJB

COMMONWEALTH OF KENTUCKY, et al.                                                   DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

       Plaintiff, Karl Kraus, a prisoner, initiated this 42 U.S.C. § 1983 action. This matter is

before the Court for screening pursuant to 28 U.S.C. § 1915A and McGore v. Wrigglesworth,

114 F.3d 601, 608 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199

(2007). For the following reasons, Plaintiff’s lawsuit will be dismissed.

                                                  I.

       Plaintiff, who is incarcerated at the Luther Luckett Correctional Center (LLCC), names as

Defendants the Commonwealth of Kentucky; Livingston County, Kentucky; the Kentucky Court

of Appeals; and the United States District Court for the Western District of Kentucky. The

Complaint raises constitutional claims related to Plaintiff’s state-court criminal trial, appeals, and

post-conviction proceedings in state court and this Court. Specifically, Plaintiff alleges that he

was removed from his state-court criminal trial for two days without hearing or cause; that,

during his appeals and post-conviction proceedings, the state courts and this Court were only

interested in the fact that he pleaded guilty; and that during his appeals “the facts show

constitutional violations were not reviewed in a non-bias[ed] way.”

       In his Complaint, Plaintiff asks for $20 million and a “new fair trial.” Plaintiff

subsequently filed a motion (DN 13) to “strike any mention of a new trial” in this case. He states
that he only asks for remedies designed to vindicate violations of his constitutional rights and

monetary damages for false imprisonment.

       The Court construes Plaintiff’s motion to strike as an unopposed motion to amend the

pleadings and GRANTS the request to eliminate his references to and requests for a new trial.

See generally Fraker v. Marysville Exempted Village Schools, 696 F. Supp. 2d 887, 894 (S.D.

Ohio 2010).

       The Court also GRANTS Plaintiff’s motion to amend the complaint (DN 8) and

construes the pleadings and allegations written in the motion to serve as the proposed amended

complaint. In that filing, Plaintiff makes additional arguments regarding why he believes the

state-court criminal proceedings were unconstitutional. Going forward, the Court will treat the

motion as the amended complaint in accordance with Plaintiff’s request.

                                                 II.

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss all or part of the

action if the Court determines that it is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. See 28 U.S.C. § 1915A(b)(1) and (2). When determining whether a plaintiff has stated a

claim upon which relief can be granted, the Court must construe the complaint in a light most

favorable to Plaintiff and accept all non-frivolous, non-conclusory factual allegations as true.

See Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), a

complaint must include “enough facts to state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).



                                                  2
        “Congress has determined that habeas corpus is the appropriate remedy for state prisoners

attacking the validity of the fact or length of their confinement, and that specific determination

must override the general terms of § 1983.” Preiser v. Rodriguez, 411 U.S. 475, 490 (1973).

The Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477, 487 (1994), extends the

Preiser rule to include § 1983 suits which request monetary, rather than injunctive, relief. See,

e.g., Chatman v. Slagle, 107 F.3d 380, 382 (6th Cir. 1997). Heck and other Supreme Court

cases, when “taken together, indicate that a state prisoner’s § 1983 action is barred (absent prior

invalidation)—no matter the relief sought (damages or equitable relief), no matter the target of

the prisoner’s suit (state conduct leading to conviction or internal prison proceedings)—if

success in that action would necessarily demonstrate the invalidity of confinement or its

duration.” Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005).

        Here, Plaintiff’s false-imprisonment claims and related claims for monetary damages

clearly challenge and relate to the validity of his trial, appeal, and subsequent confinement. They

are precisely the type of relief that the Supreme Court has held may not be sought in a § 1983

case. Accordingly, Plaintiff’s claims fail to a state claim upon which relief can be granted under

42 U.S.C. § 1983, and must be dismissed under 28 U.S.C. § 1915A.

                                                III.

        For the foregoing reasons, the Court will dismiss this lawsuit by separate Order.

Date:   June 23, 2021




cc:    Plaintiff, pro se
       Defendants
B213.009




                                                 3
